9/8/2020 Case: 4:20-cv-01212-SEP Doc. #asé.nat: 2ba2enbodvadO Beeret Ehime: 1 of 11 PagelD #: 6

TNOaecuikennic sesseau net

Judicial Links | eFiling | Help | ContactUs | Print GrantedPublicAccess Logoff HSOMMERLAW

 

 

 

 

 

 

“Case | Parties & | Docket (Charges, Judgments | Service [| Filings f Scheduled “Civil Garnishments!
Header | Attorneys | Entries & Sentences Information| Due Hearings & Trials | Judgments Execution

This information is provided as a service and is not considered an official court record.

 

: : Sort Date Entries: © Display Options:
Click here to eFile on Case : :
Click here to Respond to Selected Documents Descending All Entries v
O Ascending

08/20/2020 () Corporation Served

Document ID - 20-SMCC-5800; Served To - ALTISOURCE SOLUTIONS, INC.; Server - ; Served Date -
07-AUG-20; Served Time - 08:00:00; Service Type - Sheriff Department; Reason Description - Served

©) Corporation Served

Document ID - 20-SMCC-5799; Served To - PHH MORTGAGE CORPORATION; Server - ; Served
Date - 07-AUG-20; Served Time - 08:00:00; Service Type - Sheriff Department; Reason Description -
Served

08/03/2020 () Summons Issued-Circuit
Document ID: 20-SMCC-5800, for ALTISOURCE SOLUTIONS, INC..

(1) Summons Issued-Circuit
Document ID: 20-SMCC-5799, for PHH MORTGAGE CORPORATION.

05/26/2020 (_) Jury Trial Scheduled
Scheduled For: 11/16/2020; 9:00 AM ; REX M BURLISON; City of St. Louis

05/08/2020 () Filing Info Sheet eFiling
Filed By: MITCHELL B. STODDARD
©) Pet Filed in Circuit Ct
Petition; Exhibit 1; Exhibit 2.
Filed By: MITCHELL B. STODDARD
On Behalf Of: MATTHEW L JOHNSON

(J Judge Assigned

 

Case.net Version 5.14.0.18 Return to Top of Page Released 09/01/2020

https://www.courts.mo.gov/casenet/cases/searchDockets.do 1/1
2022-CC00924

IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
STATE OF MISSOURI

Matthew L. Johnson,
Plaintiff,
V.

PHH Mortgage Corporation, d/b/a
PHH Mortgage Services,

Sheriff Serve Registered Agent:

CSC-Lawyers Incorp. Svc Co.

221 Bolivar Street
Jefferson City, MO 65101

and
Altisource Solutions, Inc.,

Sheriff Serve Registered Agent:

CSC-Lawyers Incorp. Svc Co.

221 Bolivar Street
Jefferson City, MO 65101

Defendants.

de ee ee a ae a ee ee ee a ee de

PETITION

Cause No.

Division:

COMES NOW Plaintiff, Matthew L. Johnson, by and through his attorneys,

Mitchell B. Stoddard and Consumer Law Advocates, and for his Petition against

Defendants, PHH Morgage Corporation, d/b/a PHH Mortgage Services and Altisource

Solutions, Inc. states to this honorable Court as follows:

ALLEGATIONS COMMON AS TO ALL COUNTS

1. Plaintiff, Matthew L. Johnson, is a natural person, an adult citizen of the State of

Missouri, and a resident of St. Louis County, Missouri.
2. Defendant, PHH Morgage Corporation, d/b/a PHH Mortgage Services
(hereinafter “PHH”’), is a New Jersey corporation in good standing, engaged in the
business of making and servicing consumer mortgage loans.

3. Defendant, Altisource Solutions, Inc. (hereinafter “Altisource”), is a Delaware
corporation which, according to its website, is engaged in the business of assisting
mortgage servicers in carrying out their functions.

4. The events giving rise to Plaintiff's cause of action, and the resulting injury to
Plaintiff occurred in the City of St. Louis, Missouri.

5. In or around April 2005, Plaintiff purchased a residential dwelling located at 2849
Wyoming Street in the City of St. Louis, Missouri (hereinafter “the Property”). Plaintiff
has been the continuous and sole owner of the Property since he purchased it.

6. Plaintiff used the Property as his primary residence until 2016, when he started
renting out rooms to individuals.

7. Prior to 2019, Plaintiff ‘s mortgage loan was serviced by Ocwen Mortgage
Servicing, Inc., but as of May 2019, PHH began servicing it.

8. On or about 5/25/2019, Plaintiff received a call from one of his tenants advising
that “somebody had broken into the house and damaged the property.”

9. Plaintiff went to the Property and saw the entrance door was wide open. Plaintiff
also saw a tag on the door, which stated “Warning ... This property has been winterized.
Do not turn on water!” A copy of this notice, dated 5/15/1019, is attached hereto and
incorporated by reference as though fully set forth herein as Exhibit 1.

10. Plaintiff also saw a letter that had been left by Altisource, which advised him to

call a toll free number if had questions or concerns related to the property. A copy of
said notice is attached hereto and incorporated by reference as though fully set forth
herein as Exhibit 2.

11. Plaintiff called the number on the letter and complained that somebody had
damaged his property. The woman who responded to Plaintiff's call transferred him to
the “complaint department,” but nobody took the call.

12. Plaintiff called the number again several days later, but got a message stating his
call was being “blocked.”

13. Thereafter, Plaintiff began receiving mortgage statements from PHH which
reflected “assessed expenses,” which included charges for “door locks” and “debris
removal.”

VIOLATION OF MISSOURI MERCHANDISING PRACTICES ACT

For Count I of his Petition, Plaintiff states to this honorable Court as follows:

14. Plaintiff realleges the allegations of paragraphs 1 through 13 as though fully set
forth herein.

15. At all relevant times herein, Altisource was the agent of PHH, and was acting
within the course and scpoe of its authority on behalf of PHH, such that any act done by
Altisource can be attributed to the acts of PHH.

16. Pursuant to § 407.020 RSMo (Missouri Merchandising Practices Act), it is an
unlawful practice to use deception, fraud, false pretense, false promise,
misrepresentation, or unfair practice, or to conceal, suppress, or omit any material fact in
connection with the sale or advertisement of any merchandise in trade or commerce.

17. Plaintiff purchased the Property primarily for personal, family or household

purposes, and not for a business purpose.
18. Defendants used deception, fraud, false pretense, false promise, misrepresentation
or unfair practice, or concealed, suppressed, or omitted a material fact in connection with
the extension of a mortgage loan in one or more of the following respects:

a. Altisource unlawfully entered Plaintiff's property and caused
damage to Plaintiff's real and personal property, including but not
limited to the doors and door frames, changed the front door locks,
tampered with the breaker panels, damaged Plaintiff's drywall,
broke a metal water heater drip pan, broke two mirrors, broke the
ventilation furnace door, and scratched the vinyl flooring, which
constitutes trespassing and illegal conduct in contravention of 15
CSR 60-8.090;

b. PHH failed to act in good faith and behaved unconscionably when
it added charges to Plaintiff's mortgage statement for the unlawful
trespass by Altisource, thereby committing unfair practices in
contravention of 15 CSR 60-8.040 and 15 CSR _ 60-8.080
respectively

19. Defendants’ use of fraud, false pretense, false promise, misrepresentation or
unfair practice, and/or concealment, suppression, or omission of a material fact in
connection with the sale of the was willful, wanton and malicious, and was done with
evil motive or reckless indifference to the rights of Plaintiff.

20. PHH’s actions constitute a pattern and practice of deceptive conduct.

21. As aresult of PHH’s use of fraud, false pretense, false promise, misrepresentation
or unfair practice, and/or of PHH’s concealment, suppression, or omission of a material
fact in connection with the exension of a mortgage loan, Plaintiff suffered an
ascertainable loss of money or property.

22. Further as a result of Defendants’ violation of the MMPA, Plaintiff further

suffered humiliation, embarrassment, inconvenience, stress, anxiety, loss of use, loss of

work, and garden variety emotional distress.
WHEREFORE, Plaintiff prays this honorable Court to enter a judgment against
Defendants awarding actual and punitive damages in an amount that is fair and
reasonable, attorney’s fees for all time reasonably expended on the case, incidental and
consequential damages, prejudgment interest, costs of suit, and such further equitable
relief as this honorable Court deems just.

Count Il— TRESPASS

For Count II of his Petition, Plaintiff states to this honorable Court as follows:

23. Plaintiff reallege the allegations of paragraphs 1 through 22 as though fully set
forth herein.

24.  Atall relevant times herein, Altisource was the agent of PHH, and was acting
within the course and scpoe of its authority on behalf of PHH, such that any act done by
Altisource can be attributed to the acts of PHH.

25. Onor about 5/15/2019, Altisource, without permission or authorization from
Plaintiff, entered upon Plaintiff's property and caused damage thereto, resulting in a
financial loss to Plaintiff.

26. Altisource’s entry onto Plaintiff's property was intentional, interferred with the
plaintiffs' possessory rights, and constituted a physical invasion of Plaintiff’s property.

27. Altisource’s conduct was willful, wanton and malicious, and was done with evil
motive or reckless indifference to the rights of Plaintiff.

28. Asa direct and proximate result of Altisource’s tresspass onto Plaintiff's
property, Plaintiff sustained damage.

WHEREFORE, Plaintiff prays this honorable Court to enter a judgment against

Defendants awarding actual and punitive damages, incidental and consequential
Case: 4:20-cv-01212-SEP Doc.#: 1-1 Filed: 09/08/20 Page: 7 of 11 PagelID #: 12

damages, prejudgment interest, costs of suit, and such further equitable relief as this

honorable Court deems just.

/s/ Mitchell B. Stoddard

 

Mitchell B. Stoddard, #38311
Consumer Law Advocates

1415 Elbridge Payne Road, Suite 275
Chesterfield, Missouri 63017

(314) 692-2001
mitch.stoddard@clalaw.com

Attorneys for Plaintiff
IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 2022-CC00924
REX M BURLISON Special Process Server 1
Plaintiff/Petitioner: Plaintiffs/Petitioner’s Attorney/Address
MATTHEW L JOHNSON MITCHELL B. STODDARD Special Process Server 2
1415 ELBRIDGE PAYNE ROAD
SUITE 275
vs. | CHESTERFIELD, MO 63017 Special Process Server 3
Defendant/Respondent: Court Address:
PHH MORTGAGE CORPORATION ON TUCKER YDS
Nature of Suit:
CC Other Tort SAINT LOUIS, MO 63101 (Date File Stamp)

 

Summons in Civil Case

 

The State of Missouri to: PHH MORTGAGE CORPORATION

Alias: DBA PHH MORTGAGE SERVICES
CSC LAWYERS INC SVC CO
221 BOLIVAR STREET
JEFFERSON CITY, MO 65101

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

oases |
CITY OF ST LOUIS August 3, 2020 ini. Moggi gen

Date Clerk
Further Information:

 

 

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
() delivering a copy of the summons and a copy of the petition to the defendant/respondent.
L] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant’s/respondent’s family over the age of
15 years who permanently resides with the defendant/respondent.
(J (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
J other:
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons $
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ §$. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-5799 1 of 1 Civil Procedure Form No. 1; Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 2022-CC00924
REX M BURLISON Special Process Server 1
Plaintiff/Petitioner: Plaintiffs/Petitioner’s Attorney/Address
MATTHEW L JOHNSON MITCHELL B. STODDARD Special Process Server 2
1415 ELBRIDGE PAYNE ROAD
SUITE 275
vs. | CHESTERFIELD, MO 63017 Special Process Server 3
Defendant/Respondent: Court Address:
PHH MORTGAGE CORPORATION ON TUCKER YDS
Nature of Suit:
CC Other Tort SAINT LOUIS, MO 63101 (Date File Stamp)

 

Summons in Civil Case

 

The State of Missouri to: ALTISOURCE SOLUTIONS, INC.
Alias:

CSC LAWYERS INCORP SVC CO
221 BOLIVAR STREET
JEFFERSON CITY, MO 65101

COURT SEAL OF You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may
be taken against you for the relief demanded in the petition.

a im ane t. y
ciry OF ST LOUIS August 3, 2020 “Thence, Mogg eye

Date Clerk
Further Information:

 

 

 

Sheriff's or Server’s Return
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
| certify that | have served the above summons by: (check one)
C1) delivering a copy of the summons and a copy of the petition to the defendant/respondent.
L] leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
, a person of the defendant’s/respondent’s family over the age of
15 years who permanently resides with the defendant/respondent.
(J (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

 

 

 

 

 

 

 

 

 

(name) (title).
C other:
Served at (address)
in (County/City of St. Louis), MO, on (date) at (time).
Printed Name of Sheriff or Server Signature of Sheriff or Server
Must be sworn before a notary public if not served by an authorized officer:
Subscribed and sworn to before me on (date).
(Seal)
My commission expires:
Date Notary Public
Sheriff's Fees, if applicable
Summons $
Non Est $
Sheriffs Deputy Salary
Supplemental Surcharge $ 10.00
Mileage $ ( miles @ §$. per mile)
Total $

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-5800 1 of 1 Civil Procedure Form No. 1; Rules 54.01 — 54.05,
54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
 

4

C@GLE GOUNTY GHERIBF

IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

Judge or Division:
REX M BURLISON

Case Number: 2022-CC00924
Special Process Server 1

 

Plaintiff/Petitioner:

Plaintiff's/Petitioner’s Attorney/Address

 

 

 

CC Other Tort

MATTHEW L JOHNSON MITCHELL B. STODDARD Special Process Server 2
1415 ELBRIDGE PAYNE ROAD
SUITE 275
vs. | CHESTERFIELD, MO 63017 Special Process Server 3
raivalipesiaiony pelle CIVIL COURTS BUILDING
PHH MORTGAGE CORPORATION -
Nature of Suit: 10 N TUCKER BLVD REC E] VED

SAINT LOUIS, MO 63101

 

 

 

Alic_p date File Stamp)
MoT YO ZULU

Summons in Civil Case

 

CSC LAWYERS INC SVC CO
221 BOLIVAR STREET
JEFFERSON CITY, MO 65101

 

CITY OF ST LOUIS

The State of Missouri to: PHH MORTGAGE CORPORATION COLE COUNTY
Alias: DBA PHH MORTGAGE SERVICES SHERIFF'S OFFICE

You are summoned to appear before this court and to file your pleading to the petition, a
copy of which is attached, and to serve a copy of your pleading upon the attorney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may

be taken against you for the relief demanded in the petition. 28

August 3, 2020 Themen Moggers 3S
ae

 

 

Date Clerk oOo “97
Further Information: YS 7or
Sheriff's or Server's Return Sg
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue. eS
| certify that | have served the above summons by: (check one) w =e
Ty

C1 delivering a copy of the summons and a copy of the petition to the defendant/respondent. ae ae
[1 leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/resgendant with

, a person of the defendant’s/respondent's family over the age of

 

15 years who permanently resides with the defendant/respondent.
x (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

Shellu WS (name) Desianee- (title).
[] other: Y .
Served at GAL Bolivar St SeKerson Cir Mo (95101 (address)
in Cole 7) ___ (Cffinty/City- of St-Lauis), MO, on OF OF BOQO (date) at_ €:O0 AM) (time).

 

(Seal)

"Printed Name of Sheriff or Server ignatare of Stferiff Server
Must be sworn before a notary public if not served by an authorized officer:

Subscribed and sworn to before me on (date).

Shei LIE LO)
YA

My commission expires:

 

 

Date Notary Public

 

Sheriff's Fees, if applicable
Summons

Non Est

Sheriffs Deputy Salary
Supplemental Surcharge

Mileage
Total

 

nA wf AA

A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

>
BON

40.00 .
7™™

Ce

( miles @ §$. per mile)

 

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-5799 1 of 1 Civil Procedure Form No. 1; Rules 54.01 — 54.05,

54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
COLE COUN SHERIFF:
IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

 

 

 

 

 

 

 

 

 

 

Judge or Division: Case Number: 2022-CC00924
REX M BURLISON Special Process Server 1
Plaintiff/Petitioner: Plaintiff's/Petitioner's Attorney/Address
MATTHEW L JOHNSON MITCHELL B. STODDARD Special Process Server 2
1415 ELBRIDGE PAYNE ROAD
SUITE 275
vs. | CHESTERFIELD, MO 63017 Special Process Server 3
Defendant/Respondent: Court Address:
PHH MORTGAGE CORPORATION ON TUCKER ‘ve
‘ 10 R BLVD
Nature of Suit:
CC Other Tort SAINT LOUIS, MO 63101 4 Fe pete File Stamp)
= «8 ~ “Yy
Summons in Civil Case SAT
The State of Missouri to: ALTISOURCE SOLUTIONS, INC. AUg 4 LY ft)
Alias: CO 0 6
CSC LAWYERS INCORP SVC CO SH, Oy Dd Llen
221 BOLIVAR STREET EP } Cs
JEFFERSON CITY, MO 65101

EelOy,

COURT SEAL OF You are summoned to appear before this court and to file your pleadinde: ¢petition, a
copy of which is attached, and to serve a copy of your pleading upon the tréney for
plaintiff/petitioner at the above address all within 30 days after receiving this summons,
exclusive of the day of service. If you fail to file your pleading, judgment by default may

be taken against you for the relief demanded in the petition.

oe - ge 8
CITY OF ST LOUIS August 3, 2020 Themen. Macy mg 2s

ma

=

Date Clerk GD
Nh

 

Further Information:

Sheriff's or Server’s Return wre a
Note to serving officer: Summons should be returned to the court within 30 days after the date of issue. = !
w

 

| certify that | have served the above summons by: (check one)
[_] delivering a copy of the summons and a copy of the petition to the defendant/respondent. “eo
(J leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/regpondentwith

, a person of the defendant’s/respondent’s family over the age of
15 years who permanently resides with the defendant/respondent.

(for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

 

 

 

Sheliu Lewis (name) Desianee. (title).
C] other: og
Served at aa\ Bolt vor S* St efferson City mo (0510 \ (address)

 

 

Printed Name of Sheriff or Server gnature of Sitériff or Server
Must be sworn before a notary public if not served by an authorized officer:

Subscribed and sworn to before me on (date).

in aN a~— ounty/CiyLot-St-TOuis), mo, on O1B-Y%-202.0 (date) at R:00 AMime).
seg Po hele ey Det rat fog han 14

(Seal)
My commission expires:

 

 

Date Notary Public

 

Sheriff's Fees, if applicable

Summons $ CO

Non Est $ Le O
Sheriffs Deputy Salary : &» S
Supplemental! Surcharge $ 10.00 op
Mileage $ ( miles @ $. per mile) 4.
Total $

 

A copy of the summons and a copy of the petition must be servec on each defendant/respondent. For methods of service on all
classes of suits, see Supreme Court Rule 54.

 

 

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-5800 1 of 1 Civil Procedure Form No. 1; Rules 54.01 — 54.05,

54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo
